Citation Nr: 0332959	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  00-01 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from January 1952 to October 
1953.

This appeal arises from rating decisions of the Detroit, 
Michigan Regional Office (RO).


REMAND

The veteran's claim is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of 
America v. Secretary of the Veterans 
Affairs, as well as 38 U.S.C.A.  
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the disability 
at issue that has not already been made 
part of the record to include all 
records in the years immediately 
following separation from service.  The 
RO should assist the veteran in 
obtaining all relevant evidence that is 
not already of record.  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder.

2.  The RO should undertake appropriate 
steps to contact the Social Security 
Administration and obtain legible copies 
of all decisions concerning the veteran's 
award of disability benefits as well as 
the records upon which all decisions were 
based.  Once obtained, all records must 
be associated with the claims folder.

3.  The RO should contact the National 
Personnel Records Center and request all 
service medical and personnel records for 
the veteran's January 1952 to October 
1953 period of active service.  In 
addition, the RO should request a search 
of SGO documents in order to ascertain 
whether there are any medical records 
available relative to the veteran's 
period of military enlistment.  If 
service medical or personnel records are 
unavailable, a written statement to that 
effect must be obtained.  Once obtained, 
all records and documentation must be 
permanently associated with the claims 
folder. 

4.  The RO should contact the veteran and 
inform him of the right to submit 
alternative forms of evidence to support 
his service connection claim.  This 
evidence may take the following forms 
(although the veteran may submit any 
evidence he finds appropriate):  
statements from service medical 
personnel, "buddy" certificates or 
affidavits, state or local accident and 
police reports, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated, especially soon after 
service discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  All records, 
once obtained, should be associated with 
the claims folder.

5.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 U.S.C.A. § 5103 (a) and (b) to 
include the appropriate time period for 
receipt of additional information or 
evidence, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran should be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).    

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




